                                                                                                    Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     State of California, et al.,                       ) CaseNo: 4:19-CV-00872
 4                                                      )
                                        Plaintiff(s),   ) APPLICATION FOR
 5                                                      ) ADMISSION OF ATTORNEY
             V.
                                                        ) PRO HAC VICE
 6   Donald J. Trump, et al.,                             (CIVIL LOCAL RULE 11-3)
 7
     _________________
                Defendant(s). )
                              )

                                      k\:us~ ,
 8
         I,    ()~                                 an active member in good standing of the bar of
 9
     New York                        hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: amici curiae Christopher Shays, et al.       in the
     above-entitled action. My local co-counsel in this case is David W. Evans                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      787 Seventh Avenue, New York, NY 10029                Three Embarcadero Center, Suite 200
14                                                          San Francisco, CA 94111
       MY TELEPHONE #    OF RECORD:                         LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 728-8000                                        (415) 281-7624
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    shussein willkie.com                                devans hbblaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4926176
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is t'(1j{.I n.d.· correct. ~fl ,    ¾



21
                                                                              {)J YY1./Jlil
                                                                          I

      Dated:      04/23/19                                           /\/ i
22                                                                   "7              APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE

25       IT IS HEREBY ORDERED THAT the application of _Shaimaa    _ _ _Hussein
                                                                            _ _ _ _ _ _ _ is granted,
     subject to the terms and conditions of Civil LR. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/30/2019
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
                  ~pellate llibision of tbe ~upreme QCourt
                       of tbt ~tate of jJ}etu !}ork
                       jfirst 3fubitial llepartment

              3f, ~usanna 31.\ojas, ([{erk of tbe ~pellate ~ibision of
tbe ~upreme ([ourt of tbe ~tate of ~ew ~ork, jfirst 3/ubitial
~epartment, certifp tbat
                       SHAIMAA HUSSEIN
was bulp Iicenseb anb abmitteb to practice as an ~ttornep anb
(!Counsellor at JLaw in all tbe courts of tbe ~tate of ~ew ~ork on
~ril 6, 2011, bas bulp taken anb subscribeb tbe oatb of office
prescribeb bp law, bas been enrolleb in tbe 31.\oll of ~ttorneps anb
(!Counsellors at JLaw on file in mp office, bas bulp registereb witb
tbe abministratibe office of tbe courts, anb accorbing to tbe recorbs
of tbis court is in goob stanbing as an attornep anb counsellor at
law.

                       3f n Witness Wbereof, 3f babe bereunto set mp
                          banb anb affixeb tbe seal of tbis court on
                                        June 5, 2018
                                                       .
       4431
                                       ~--
                                      ([{erk of tbe Qtourt
